Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 05/15/2019 noted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
	
	Hasebe et al. (US 7062352) describes two or more NC data points among a group of dots together representing a tool locus, a curvature radius of the tool locus is determined. Then, the NC data point and its succession with other points is displayed in a display color determined according to the magnitude of the curvature radius. Alternatively, a movement direction of each minute segment relative to a specific axis selected from the three (XYZ) axes is determined as either positive, negative, or zero, and the minute segment or an end point thereof 

	Hoshino et al. (US 6081230) describes a navigation system which can enhance the position determining accuracy of a mobile object without employing any high precision measuring instrument. The navigation system comprises a GPS range measuring device, an angular velocity measuring device, a velocity measuring device and an azimuth measuring device, which measure the motion of the mobile object; a GPS range error estimating device, an angular velocity error estimating device, a velocity error estimating device and an azimuth error estimating device, which estimate errors involved in the respectively corresponding measuring devices; and a position calculating device which calculates the position of the mobile object from the outputs of the error estimating devices. The error estimating devices are implemented by Kalman filters and averaging processes. The factors of the errors of the individual measuring devices are assumed, and the outputs thereof are corrected, so that the position of the mobile object can always be determined at a high accuracy without employing any high precision sensor.


	An azimuth sensor (10) for detecting the traveling direction, a distance sensor for detecting a moving distance (12), the moving body and a receiving device (16) for receiving a positioning signal from a positioning satellite (50) (1) is mounted on a mobile object position detection device that detects the current position of the moving body (100), Current position detection unit that detects the current position of the movable body by accumulating the traveling direction and the moving distance (105), Positioning result acquisition unit that acquires the positioning of the current position result of the movable body based on the positioning signals received from a plurality of the positioning satellites (104), Wherein a detection result of the current position obtained by the current position detection unit, by comparing the positioning result of the current position acquired by the positioning result acquisition unit, at least one characteristic of the .

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under AIA  35 U.S.C. 102([a) (1) as being anticipated by Hara et al. (US Patent Application Publication 2014/0088863, Pub. Date: Mar. 27, 2014).

Regarding claim 1:
Hara describes a point cloud data extraction method of extracting target point cloud data as point cloud data as to a specific analysis target from entire perimeter point cloud data acquired by moving a measurement device along a measurement route and scanning a perimeter of the measurement device (abstract, section 0148-0150, any data, fig. 3 ), the method comprising: acquiring locus point string data representing a locus of movement of the measurement device on the measurement route as a plurality of locus points (fig. 3, 4); setting, as an extraction area, an area positionally defined with reference to each of the locus points of a locus point string acquired from the locus point string data and specified by a designated geometrical shape (fig. 3-8), ; and extracting, as target point cloud data, point data in the entire perimeter point cloud data belonging to the extraction area (fig. 9-14, section 0031-0037).
Regarding claim 6:
Hara describes a point cloud data extraction device for extracting target point cloud data as point cloud data as to a specific analysis target from entire perimeter point cloud data acquired by moving a measurement device along a measurement route and scanning a perimeter of the measurement device, the point cloud data extraction device (abstract, section 0148-0150, any data, fig. 3 ) comprising: means  for acquiring locus point string data representing a locus of movement of the measurement device on the measurement route as a plurality of locus points (fig. 3-5); means  for setting, as an extraction area, an area positionally defined with reference to each of the locus points and specified by a 

Regarding claim 2, Hara further describes the locus point string is acquired by acquiring locus points spaced at a constant distance designated from measurement locus point string data acquired at constant time intervals defined in advance (fig. 8, 0040, preprogram constant distance, section 0054, same time).

Regarding claim 3, Hara further describes the measurement route is a traveling route on a road as a measurement target (section 0009), the specific analysis target is a road surface of the road (section 0032), and the extraction area is a plurality of columnar areas set at positions defined in advance on a vertical line from the locus points and the columnar areas each have set thereto a diameter set in advance and a height dimension set in advance (fig. 7, 8, section 0040. Preprogram shape of detection)

	Regarding claim 5, Hara further describes wherein a determination as to whether the entire perimeter point cloud data belongs to the extraction area is made by Approximate Nearest Neighbor (ANN) (fig. 2, S101-S109) and a determination as to inside or outside of a region specified by the designated geometrical shape (fig. 3-8).
Claim Objections

4.	Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach the extraction area includes a plurality of columnar areas, and an inner area of a parallelepiped area surrounded by, when attention is focused on two adjacent columnar areas of the plurality of columnar areas, two parallel tangent planes circumscribing an outer circumferential plane of each of the two adjacent columnar areas, an upper plane corresponding to upper planes of the two adjacent columnar areas, a bottom plane corresponding to bottom planes of the two adjacent columnar areas, and diameter planes including two generatrixes where the two parallel tangent planes are in contact with the outer circumferential plane in each of the two adjacent columnar areas and forming diameters of the two adjacent columnar areas. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
February 19, 2021